            Case 1:20-cr-00151-TSE Document 52 Filed 11/20/20 Page 1 of 10 PageID# 382
AO 245B (Rev. 09/11)(VAED rev. 2)Sheet 1 - Judgment in a Criminal Case



                                           UNITED STATES DISTRICT COURT
                                                     Eastern District of Virginia
                                                            Alexandria Division

 UNITED STATES OF AMERICA
                                    V.                                   Case Number: l:20-cr-00151-TSE-l

 HYRUMT. WILSON                                                          USM Number:31659-047
 Defendant.                                                              Defendant's Attorney: Joseph Leo Howard, Esquire
                                                                                               Joseph Douglas King, Esquire

                                           JUDGMENT IN A CRIMINAL CASE
    The defendant pleaded guilty to Count 1, 2, and 3 of the Criminal Information.
   Accordingly, the defendant is adjudicated guilty ofthe following counts involving the indicated offenses.

 Title and Section                       Nature of Offense                          Offense Class     Offense Ended    Count


 21 U.S.C. § 841(a)(1) and 846         Conspiracy to Distribute Controlled          Felony            04/2020
                                       Substances


 18 U.S.C. § 1956(a)(l)(B)(i)          Money Laundering Proceeds of a               Felony            12/26/2019
                                       Conspiracy to Distribute Controlled
                                       Substances


 18 U.S.C. §§ 844(h)(1) and            Conspiracy to Use Explosives,                Felony            04/2020
(m)                                    including Molotov Cocktails, to
                                       Commit Conspiracy to Distribute
                                       Controlled Substances


  As pronounced on November 20, 2020,the defendant is sentenced as provided in pages 2 through 6 of this Judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

   It is ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change
of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment
are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of material
changes in economic circumstances.

   Signed this 20th day of November, 2020.




                                                                               T.
                                                                               Unit;cu .iLaLcs jj^trict Judge
Case 1:20-cr-00151-TSE Document 52 Filed 11/20/20 Page 2 of 10 PageID# 383
Case 1:20-cr-00151-TSE Document 52 Filed 11/20/20 Page 3 of 10 PageID# 384
Case 1:20-cr-00151-TSE Document 52 Filed 11/20/20 Page 4 of 10 PageID# 385
Case 1:20-cr-00151-TSE Document 52 Filed 11/20/20 Page 5 of 10 PageID# 386
Case 1:20-cr-00151-TSE Document 52 Filed 11/20/20 Page 6 of 10 PageID# 387
Case 1:20-cr-00151-TSE Document 52 Filed 11/20/20 Page 7 of 10 PageID# 388
Case 1:20-cr-00151-TSE Document 52 Filed 11/20/20 Page 8 of 10 PageID# 389
Case 1:20-cr-00151-TSE Document 52 Filed 11/20/20 Page 9 of 10 PageID# 390
Case 1:20-cr-00151-TSE Document 52 Filed 11/20/20 Page 10 of 10 PageID# 391
